COX, Circuit Judge,
concurring in part and dissenting in part:
I join that part of the court’s opinion addressing the motion for recusal. I cannot join the part addressing the award of fees.
A jury awarded William Loranger $20,000 in his suit against Dade County, Florida and various county officials. We review here the district court’s award of attorney fees in the amount of $50,400 to attorney Michael D. Ray (“Ray”). It should be noted at the outset that another attorney, Neil Chonin, *364was lead trial counsel for the plaintiff. The parties stipulated that a reasonable fee for his services in this case was $25,000. (R.5-200). That fee has been paid. Attorney Alexander William Kent, also representing the plaintiff, has sought compensation for 60 hours work at $125 per hour, or “no less than $7,500 plus interest.” (R.7-214 at 2). That application is not before us on this appeal. What is before us is Ray’s motion seeking an outrageous award of $944,775 in fees and $9,671.23 in costs.
The defendants assert two principal objections to Ray’s fee request. First, they argue that the time compensable under 42 U.S.C. § 1988 is the time that was reasonably expended on this lawsuit, and that Ray’s fee request seeks compensation for time expended other than on this litigation. The majority opinion addresses this argument, holding that on remand the district court should order Ray to separate the time and expense related to this litigation from that not so related.1 Second, the defendants challenge the time that Ray alleges was expended on this lawsuit. The defendants’ objection to Ray’s fee request is not that the time was not spent, but rather that the time spent was excessive — i.e., not reasonably expended in the conduct of the litigation — and that the exercise of “billing judgment” requires that the hours be reduced. See Hensley v. Eckerhart, 461 U.S. 424, 434, 103 S.Ct. 1933, 1939-40, 76 L.Ed.2d 40 (1983). Moreover, defendants contend that under such circumstances the district court was entitled to reduce Ray’s request in gross rather than attempting the impossible task of itemizing those numerous hours for which Ray was not entitled to compensation. (Brief of Appellees 10-11). The majority rejects this argument.
A review of Ray’s fee request and a review of the record convince me that many of the hours expended in the conduct of this litigation were “excessive, redundant or otherwise unnecessary.” See Hensley, 461 U.S. at 434, 103 S.Ct. at 1939-40. The record is replete with long, rambling documents filed by Ray, which contain more rhetoric than substance. The fee request evidences patently excessive expenditures of time throughout the litigation. Ray seeks, for example, compensation for over 100 hours for preparing his initial fee request. The trial on the merits in this case consumed only 2]é days — a small fraction of the time Ray spent preparing his request for fees.
The majority, citing Norman v. Housing Auth., 836 F.2d 1292, 1304 (11th Cir.1988), finds error in the district court’s failure to “explain which hours are disallowed and show why an award of these hours would be improper.” Norman is one of a long line of decisions in this circuit applying the rule that when hours are disallowed the court should identify the hours disallowed and explain why they are disallowed.2 In a case like this one, however, where the fee motion and sup*365porting documents are so voluminous, it should be sufficient for the court to provide a concise but clear explanation of its reasons for the reduction.
Ray bombarded the district court with a vast array of documents in support of his motion for fees and expenses. In July of 1986, Ray filed photocopies of “contemporaneous” time sheets totalling some 199 pages. Even the typed summary of the time sheets numbered some 82 pages. All in all, the motions, time sheets, and time summaries submitted by Ray exceed 400 pages. It would be unduly burdensome for the district court to sort through these documents and evaluate Ray’s request for attorney fees hour-by-hour.
The majority, however, mandates such an hour-by-hour review pursuant to Norman and its progeny. The instant case evades the application of Norman. Implicit in the Norman hour-by-hour rule is the assumption that a district court judge can feasibly and expeditiously engage in such a precise review. Where fee documentation is voluminous, such as in the instant case, an hour-by-hour review is simply impractical and a waste of judicial resources. Hence, the instant case falls outside the Norman hour-by-hour rule. This court has not previously addressed the question of whether fee documentation can be so voluminous as to render an hour-by-hour review impractical.
Other circuits have grappled with the question, and have almost uniformly held that where a fee application is voluminous, an hour-by-hour analysis of a fee request is not required. See, e.g., Jacobs v. Mancuso, 825 F.2d 559, 562 (1st Cir.1987); Mares v. Credit Bureau of Raton, 801 F.2d 1197, 1202-03 (10th Cir.1986); New York Ass’n for Retarded Children, Inc. v. Carey, 711 F.2d 1136, 1146 (2d Cir.1983); Copeland v. Marshall, 641 F.2d 880, 903 (D.C.Cir.1980). In fact, given a voluminous application, most circuits recognize the utility of across-the-board percentage cuts either in the number of hours claimed or in the final lodestar figure. See id. This approach does not relieve district courts of the requirement to concisely but clearly articulate their reasons for selecting specific percentage reductions. See Gates v. Deukmejian, 987 F.2d 1392, 1399 (9th Cir.1992). Some circuits explicitly state that the adequacy of a court’s explanation should be carefully scrutinized where substantial fees are involved. See, e.g., Gates, 987 F.2d at 1399; In re Continental Illinois Sec. Litig., 962 F.2d 566, 570 (7th Cir.1992); In re Fine Paper Antitrust Litig., 751 F.2d 562, 594-95 (3d Cir.1984). Regardless, a court’s explanation must provide for meaningful review. See, e.g., Gates, 987 F.2d at 1400. When faced with a massive fee application, however, an hour-by-hour review is both impractical and a waste of judicial resources. See Copeland, 641 F.2d at 903.
I would therefore adopt our sister circuits’ position regarding review of voluminous fee applications. Accordingly, I would remand this case to the district court but with a mandate different than that found in the majority opinion. Like the majority, I would have the district court require Ray to separate the time and expense related to this litigation from that not so related. However, after that is done, the district court should only be required to provide a concise but clear explanation of its reduction as opposed to engaging in an hour-by-hour analysis. In a case like this one, no more should be required.3

. The majority also concludes that a remand is necessary because the district court needs to decide whether this is that rare and exceptional case where an upward adjustment of the lodestar is called for because of exceptional success. I cannot agree. The district court has already found that the success the plaintiff achieved in this case “was, in large part, due to the services at trial of another lawyer.” (SR. 1-400 at 3 n. 7) (emphasis added). This record could not support an upward adjustment of the lodestar on this application. The majority further insists in footnote 3 that on remand the district court should ensure that the hourly rate compensates Ray for the time value of money. I do not understand Ray's brief on appeal to raise the time value of money issue, and therefore I would not address it. See Medical Laundry Serv. v. Board of Trustees of the Univ. of Alabama, Birmingham, 856 F.2d 128 (11th Cir.), cert. denied, 488 U.S. 826, 109 S.Ct. 77, 102 L.Ed.2d 53 (1988).


. The genesis of the Norman hour-by-hour rule is somewhat problematic. It appears to have been first articulated in Fitzpatrick v. IRS, 665 F.2d 327, 332-33 (11th Cir.1982). The Fitzpatrick court, in turn, relied on In re First Colonial Corp. of Am., 544 F.2d 1291, 1298-99 (5th Cir.), cert. denied, 431 U.S. 904, 97 S.Ct. 1696, 52 L.Ed.2d 388 (1977). In re First Colonial, however, does not mandate an hour-by-hour explanation of fee reductions. To the contrary, the In re First Colonial court held that a judge "must briefly explain the findings and reasons upon which the award is based, including an indication of how each of the twelve factors listed in Johnson [v. Georgia Highway Express, Inc., 488 F.2d 714, 717-19 (5th Cir.1974)] affected his decision.” In re First Colonial, 544 F.2d at 1300.


. Other circuits have held that a district court may, in its discretion, deny a request for attorney's fees in its entirety when the request is outrageously unreasonable. See, e.g., Fair Hous. Council of Greater Washington v. Landow, 999 F.2d 92 (4th Cir.1993); Lewis v. Kendrick, 944 *366F.2d 949 (1st Cir.1991); Brown v. Stackler, 612 F.2d 1057 (7th Cir.1980). In this case, however, the defendants do not argue that the request in question should be denied outright.